               Case 3:19-cr-00311-WHA Document 34 Filed 01/07/20 Page 1 of 6




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3
   Chief, Criminal Division
 4
   CHRISTINA LIU (CABN 308362)
 5 Assistant United States Attorney

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7
             Telephone: (415) 436-7199
 8           Fax: (415) 436-7234
             christina.liu@usdoj.gov
 9
     Attorneys for United States of America
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                       SAN FRANCISCO DIVISION
14
     UNITED STATES OF AMERICA,                      )   NO. 19-311 WHA
15                                                  )
             Plaintiff,                             )   UNITED STATES’ SENTENCING
16                                                      MEMORANDUM
                                                    )
        v.
17                                                  )
                                                        Court:   Judge William Alsup
     JOHN BLECKA,                                   )
18                                                      Date:    January 14, 2020
                                                    )
                                                        Time:    9:00 a.m.
             Defendant.                             )
19                                                  )
20                                                  )

21

22           The government submits this sentencing memorandum for the Court’s consideration, and

23 recommends a sentence of 78 months of imprisonment and 10 years of supervised release.

24 I.        INTRODUCTION AND PROCEDURAL HISTORY

25           Defendant John Blecka pled guilty to one count of possession of child pornography under 18

26 U.S.C. § 2252(a)(4)(B) and is scheduled for sentencing on January 14, 2020. He admits that he

27 possessed over 150 images and videos of depicting minors engaged in sexually explicit conduct and that,

28
     SENTENCING MEMORANDUM
     CR 19-311 WHA                                  1
                Case 3:19-cr-00311-WHA Document 34 Filed 01/07/20 Page 2 of 6




 1 in at least one instance, he provided one image of child pornography to another person. Dkt. No. 22 ¶ 2

 2 (Plea Agreement). Defendant also admits to knowing that some of the depicted minors were under

 3 twelve years old, and that some of the materials in his possession portrayed the sexual exploitation of

 4 infants or toddlers and contained sadistic or masochistic images. Id.

 5 II.        FACTUAL BACKGROUND AND THE OFFENSE CONDUCT

 6            Defendant grew up in a loving family and a supportive environment where his needs were met

 7 and with no history of physical or sexual abuse. PSR ¶¶ 53, 54. He participated in high school sports,

 8 the youth group at his church, and Boy Scouts of America activities. Id. ¶ 53. Defendant did well in

 9 school, earned a Master’s Degree in taxation, and worked as a certified public accountant and

10 investment advisor with approximately 400 clients and 59 client investment accounts. Id. ¶¶ 53, 64, 67,

11 69. Outside of work, he volunteered extensively with his local Boy Scouts organization and served as

12 an Assistant Wolf Den Leader, Cub Scout Bear Den Leader, Troop Scoutmaster, and Troop Committee

13 Chairman. Id. ¶ 58. In these capacities, he worked closely with young children on a regular basis for

14 ten years. See id.

15

16

17

18

19

20

21

22

23

24

25

26
     1
      This individual has submitted a statement that s/he respectfully requests the Court consider at sentencing. The statement is
27
     attached to this filing as Exhibit A-2. The individual has indicated that s/he wishes to attend the January 14, 2020 sentencing
     hearing and to read the statement to the Court.
28
     SENTENCING MEMORANDUM
     CR 19-311 WHA                                             2
              Case 3:19-cr-00311-WHA Document 34 Filed 01/07/20 Page 3 of 6




 1

 2

 3

 4

 5

 6          Years later, in May 2019, defendant committed the offense conduct and possessed over

 7 150 images and videos of child pornography, even though he knew the production of these materials

 8 involved the use of minors engaged in sexually explicit activities. Dkt. No. 22 ¶ 22. Defendant

 9 possessed these images and videos, and in one instance distributed one of these images to another

10 person, id., even though he knew his conduct was harmful and wrong.

11          By accessing these child pornography images and videos for his arousal and masturbation, see

12 PSR ¶ 10, defendant inflicted severe and lasting harm to the victims depicted in the child pornography

13 materials—victims who were forced into sexually explicit activities and who must now cope with the

14 knowledge that the recordings of their sexual abuse were, and continue to be, viewed by defendant and

15 countless others for their own sexual gratification. Specific examples of the sexual abuse and trauma

16 that these victims suffered, and continue to suffer, are highlighted in the PSR at paragraphs 18 through

17 25. The victim impact statements in this case are attached as Exhibit A-1, so that the Court can review

18 them in their entirety.

19 III.     SENTENCING CALCULATIONS AND RECOMMENDATION

20          A.     Criminal History Category

21          The government agrees with the calculations in the PSR of defendant’s criminal history score as

22 0 and his criminal history category as I. PSR ¶ 47.

23          B.     Sentencing Guidelines Calculation

24          The government agrees with the calculation in the PSR of defendant’s total offense level as 28,

25 which accounts for his acceptance of responsibility. Id. ¶ 43; see Dkt. No. 22 ¶ 7. With this calculation,

26 defendant’s Sentencing Guidelines range is 78 to 97 months.

27

28
     SENTENCING MEMORANDUM
     CR 19-311 WHA                                  3
              Case 3:19-cr-00311-WHA Document 34 Filed 01/07/20 Page 4 of 6




 1          C.     Sentencing Recommendation

 2          The government recommends a custodial sentence of 78 months, which is an appropriate
 3 sentence based on the sentencing factors set forth in 18 U.S.C. § 3553(a).

 4                 1.      The Nature and Circumstances of the Offense Conduct
 5          As discussed, defendant admits that he possessed over 150 images and videos visually depicting
 6 minors engaged in sexually explicit conduct, including depictions of infants, toddlers, and sadistic and

 7 masochistic activities. Dkt. No. 22 ¶ 2. Defendant also admits that he distributed at least one image of

 8 child pornography to another person. Id.

 9          In an interview with law enforcement officers, defendant described how he visited chat rooms
10 and received pictures of young female children, some of whom were “definitely under 18 or 21.” PSR

11 ¶ 10. Although he knew this conduct “was not right” and that he “shouldn’t be on those sites,”

12 defendant nonetheless possessed the images and videos, and took care to segregate these child

13 pornography materials to one computer device so that no one else would find out. Id.

14          Defendant’s possession and distribution of the more than 150 images and videos of child
15 pornography caused substantial harm to the victims, as detailed in the victim impact statements. See

16 Ex. A-1. These victims were sexually abused when the images and videos were taken, and they suffer

17 lasting trauma as a result of their knowledge that defendant and others have, and will continue to, view

18 and share the recordings of the these tremendously painful experiences. The nature and circumstances

19 of the offense conduct support a significant sentence of imprisonment. See § 3553(a)(1).

20                 2.      The History and Characteristics of Defendant
21          Defendant enjoyed a loving childhood, free of abuse and neglect, as well as several academic,
22 professional, and volunteer-based accomplishments. As a Boy Scouts volunteer and leader, he guided

23 young children through activities and took on a position of trust in the community. Defendant knew it

24 was important for children to grow up in safe and healthy environments, and yet he chose to possess and

25 distribute child pornography materials, knowing that the production of these materials involved the

26 sexual exploitation of minor victims.

27

28
     SENTENCING MEMORANDUM
     CR 19-311 WHA                                  4
              Case 3:19-cr-00311-WHA Document 34 Filed 01/07/20 Page 5 of 6




 1          Defendant’s criminal conduct in this case was not the only instance in which he engaged in

 2 inappropriate behavior.

 3

 4

 5

 6

 7

 8          Thus, defendant’s history and characteristics demonstrate the need for a significant custodial

 9 sentence. See § 3553(a)((1).

10                  3.     Respect for the Law, Adequate Deterrence, and Community Safety

11          The possession and distribution of child pornography materials inflict substantial harm on the

12 minor victims and cause them long-lasting injuries. A 78-month term of imprisonment in this case

13 would reflect the gravity of the offense conduct and promote respect for the law. See § 3553(a)(2)(A).

14 This defendant would be specifically deterred from engaging in such conduct again. See

15 § 3553(a)(2)(B). In addition, a significant custodial sentence in this case would help with efforts to

16 protect the community and to generally deter other individuals from possessing or distributing child

17 pornography materials. See §§ 3553(a)(2)(B), (C).

18          For these reasons, and in particular, defendant’s position of trust within the Boy Scouts

19 community and his inappropriate actions toward the child discussed above, the government recommends

20 a sentence of 78 months of imprisonment. With respect to supervised release, the government agrees

21 with the recommendation in the PSR for a 10 year term.

22 //

23 //

24 //

25 //

26 //

27 //

28
     SENTENCING MEMORANDUM
     CR 19-311 WHA                                   5
             Case 3:19-cr-00311-WHA Document 34 Filed 01/07/20 Page 6 of 6




 1 IV.     CONCLUSION

 2         The government recommends a sentence of 78 months of imprisonment and 10 years of

 3 supervised release.

 4

 5 DATED: January 7, 2020                                  Respectfully submitted,

 6
                                                           DAVID L. ANDERSON
 7                                                         United States Attorney
 8

 9                                                         /s/ Christina Liu
                                                           CHRISTINA LIU
10                                                         Assistant United States Attorney
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     SENTENCING MEMORANDUM
     CR 19-311 WHA                              6
